Citation Nr: 9935396	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
low back pain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1962 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted secondary service connection for 
degenerative changes of the lumbar spine and assigned a 20 
percent rating for the low back disability.  The veteran has 
disagreed with, and appealed, the 20 percent evaluation, and 
the issue before the Board is whether there is entitlement to 
a rating in excess of 20 percent or "staged ratings."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Id.)

In reviewing the record, the Board notes that there are 
several references in medical records dated in recent years 
to the effect that the veteran is no longer able to work as a 
dairy farmer because of his multiple disabilities.  While 
some non-service-connected disorders have been noted, it is 
apparent that the majority of the veteran's functional 
limitation is due to service-connected conditions.  The Board 
finds that an issue of entitlement to a total compensation 
rating based on individual unemployability has been raised by 
the record.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by severe recurring attacks of intervertebral disc 
syndrome with little intermittent relief.  




CONCLUSION OF LAW

The schedular criteria for a rating of 40 percent for the 
veteran's low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.72, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his low back disability is more 
severely disabling than currently evaluated.  At his hearing 
before the undersigned, the veteran testified that he 
averages 3 to 4 hours sleep at night at times and that it has 
become increasingly more difficult to take care of his dairy 
farm because of constant, excruciating back pain, despite 
taking Codeine and Valium. 

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated February 1997.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  Fenderson v. West, supra (applying duty to assist 
under 38 U.S.C.A. § 5107(a) to initial rating claims); cf. 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (increased 
rating claims).  Under these circumstances, VA must attempt 
to obtain all such medical evidence as is necessary to 
evaluate the severity of the veteran's disabilities from the 
effective date of service connection through the present.  
This obligation was satisfied by the examinations and records 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

As discussed above, service connection for the veteran's low 
back disability was established at a rating decision of 
February 1997.  A 10 percent evaluation was assigned.  During 
the course of this appeal, the rating was increased to 20 
percent.  The veteran asserts that the increase to 20 percent 
by rating decision in December 1998 still does not adequately 
portray his level of disability.  The appeal thus continues.

Turning to the evidence, the Board notes that the veteran has 
sought repeated VA outpatient treatment for his low back 
disability.  The outpatient treatment records describe the 
veteran's ongoing treatment from March 1995 to June 1998.  
The veteran was prescribed a TENS unit for back pain in March 
1995.  He was diagnosed with chronic low back pain many 
times, including in December 1995, November 1996, June 1997 
and June 1998.  The veteran described a constant backache 
without radiation that was typically deemed secondary to 
degenerative disc disease of the lumbar spine.  A CT scan of 
the lumbar spine in March 1997 revealed a small disc 
herniation at the L4-5 level central and eccentric to the 
right in location which resulted in minimal compression of 
the thecal sac.  There was also a Grade I spondylolisthesis 
of L5 on S1 with minimal thecal sac compression and 
pseudobulge of the L5-S1 intervertebral disc secondary to the 
spondylolisthesis.  In June and October 1998 the veteran was 
deemed medically disabled in that he was unable to perform 
manual labor due to his multiple disabilities, including his 
low back disability, right ankle fusion, bilateral knee 
disorder, lung disease, deep venous thrombosis, and a right 
shoulder condition.

The veteran underwent a VA examination in February 1996 to 
evaluate his low back disability.  Range of motion of the 
lumbar spine was 80 degrees of flexion and extension to 10 
degrees.  There was a loss of the lumbar lordosis and pain on 
palpation down the midline.  There was no significant 
paraspinal tenderness.  Sensory examination was intact 
bilaterally with no focal dermatonal signs of injury.  On 
straight leg testing there was no pain or signs of 
radiculopathy at approximately 85-90 degrees bilaterally.  He 
was diagnosed with chronic low back pain.  X-rays from August 
1996 showed severe degenerative changes at the L5-S1 level 
and loss of disc space with large osteophytes.  The L5 body 
was sacralized and there was a right convex curve to the 
lumbar spine.

A private MRI scan in April 1997 showed small right 
paracentral disc herniation at the L4-5 intervertebral level 
and Grade I anterior listhesis of L5 on S1.  

The veteran underwent another VA spine examination in October 
1997.  There the examiner noted the veteran to complain of 
pain with all range of motion of the lumbar spine, 
particularly with forward flexion.  The veteran was diagnosed 
with some degenerative joint disease of the lumbar spine, 
however, these changes were deemed consistent with the 
veteran's age.

In January 1998, a private doctor noted that the veteran's 
severe degenerative joint disease of the right ankle had to 
be a significant factor in the chronic low back pain.  The 
veteran underwent a referred private functional capacity 
evaluation in September 1998.  Results indicated that the 
veteran's current physical demand level was light, and that 
dairy farming was considered a heavy-duty occupation.

Finally and most recently, the veteran underwent a VA 
examination in March 1999.  The examiner noted that the 
veteran ambulated with a rather pronounced right-sided limp.  
There was moderate flattening of the normal lumbar lordotic 
curvature without evidence of scoliosis.  Palpation of the 
lumbar spine revealed rather exquisite tenderness 
paraspinally from L2-3 to L5-S1.  Active range of motion of 
the lumbar spine was limited to 60 degrees of forward flexion 
with 0 degrees of extension.  Of note, the veteran did stand 
slightly flexed forward and ambulated in that position as 
well.  Lateral rotation in the lumbar spine was limited to 25 
degrees in both direction and lateral flexion was 35 degrees 
to the right and 25 degrees to the left.  The straight leg 
test was positive bilaterally at 30 degrees supine; however, 
the veteran could fully extend his knees in sitting with only 
a slight backward movement of his trunk.  A diagnosis of 
chronic low back pain secondary to probable degenerative disc 
disease was made.  X-rays showed slight dextrorotoscoliosis 
and slight osteophytic formation L2 to S1.  There was 
moderate degenerative disc disease at L5-S1 disc space 
consisting of narrowing sclerosis and anterior osteophytic 
formation.  

The veteran's low back disability has been assigned a 20 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under that diagnostic code, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc is rated as 60 percent disabling when there is little 
intermittent relief.  Severe intervertebral disc syndrome is 
rated 40 percent disabling where there are recurring attacks, 
with intermittent relief. 

It is the decision of the Board that the veteran' meets the 
criteria for a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Code 5293.  X-rays have consistently shown moderate to severe 
disc disease and the veteran has had ongoing symptoms of 
recurring attacks with only intermittent relief.  He has 
sought treatment at VA facilities many times over the last 
few years and has described recurrent, severe back pain 
despite the regular use of pain medications.  However, it is 
also the decision of the Board that a 60 percent evaluation 
is not warranted in light of the veteran's symptomatology.  
There is no clinical evidence of muscle spasm or an absent 
ankle jerk, and the overall disability picture is more 
consistent with severe rather than pronounced disability, 
within the meaning of the cited diagnostic code.  

The Board also notes that while the veteran has limitation of 
motion of his lumbar spine, the maximum evaluation under 
Diagnostic Code 5292 is 40 percent and the veteran is already 
evaluated at 40 percent by virtue of this decision.  There is 
no medical evidence of ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71a, Code 5289.

Further, in reaching its decision, the Board has considered 
the complete history of the disability in question as well as 
the current clinical manifestation and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§ 4.1, 4.2, 4.41 (1999). The functional 
impairment that can be attributed to pain, weakness, excess 
fatigability or incoordination has been taken into account.  
See DeLuca v. Brown, 8 Vet App 202 (1995).  The veteran's 
functional capacity has been deemed capable of light work, 
and the Board notes that there is no evidence that the 
veteran experiences such symptoms of weakness, excess 
fatigability or incoordination of use to the extent that a 
further rating, above and beyond that contemplated by a 40 
percent rating under Code 5293, is warranted.  There is no 
medical evidence to show that pain, weakness, or any other 
symptom results in additional functional impairment to a 
degree that would support a rating in excess of 40 percent 
under the applicable rating criteria.  

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran has submitted no medical 
evidence that his service connected low back disorder has 
necessitated frequent periods of hospitalization.  There is 
some definite interference with employment but not marked as 
the veteran testified that he continues to work, albeit with 
difficulty, on his dairy farm.  (As noted in the 
Introduction, the Board has raised from the record and 
referred to the RO the issue of whether the veteran is 
entitled to a total compensation rating based on individual 
unemployability due to all of his service-connected 
disabilities.)  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

ORDER

Entitlement to a 40 percent rating for chronic low back pain 
with degenerative disc disease, effective from October 5, 
1994, is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

